Dismissed and Memorandum Opinion filed March 13, 2008







Dismissed
and Memorandum Opinion filed March 13, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00148-CR
____________
 
ALEX YAHIR LEGORE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
174th District Court
Harris County, Texas
Trial Court Cause No. 1140070
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to possession of between four and 400 grams of
methamphetamine.  In accordance with the terms of a plea bargain agreement with
the State, the trial court deferred a finding of guilt and on November 5, 2007,
the court placed appellant on community supervision for five years.  Appellant
filed a motion for new trial on December 5, 2007.  Appellant filed a pro se
notice of appeal on February 19, 2008.  We dismiss the appeal.  




Appellant=s notice of appeal is untimely.  To
perfect an appeal from a deferred adjudication order, the notice of appeal must
be filed within thirty days after the order is signed.  Garcia v. State,
29 S.W.3d 899, 901 (Tex. App.CHouston [14 Dist.],2000, no pet.).  Appellant was not
entitled to move for a new trial following the trial court=s decision to defer adjudication, and
his motion for new trial was a nullity.  See id.; Hammack v. State,
963 S.W.2d 199, 200 (Tex. App.CAustin 1998, no pet.).  Therefore, the filing of the motion
for new trial did not extend the time for filing notice of appeal.[1] 

In
addition, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed March
13, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce. 
Do Not Publish C Tex. R. App. P.
47.2(b)




[1]  Appellant filed a motion to extend time to file his
notice of appeal with the trial court clerk on February 18, 2008.  A
motion for extension of time to file a notice of appeal must be filed in the
appellate court within 15 days of its due date.  Tex. R. App. P. 26.3 (emphasis supplied).  Because the motion
for new trial did not extend the time to file the notice of appeal, the
extension was not filed within 15 days of its due date.  Therefore, appellant=s untimely motion filed in the wrong court is
ineffective to extend the time to file his notice of appeal.